Citation Nr: 1750124	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  12-22 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a skin disorder other than Merkel cell carcinoma, to include basal cell carcinoma and actinic keratosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2016, the Board remanded the case for further development, to include providing the Veteran with a VA examination to identify any skin disorders other than Merkel cell carcinoma.  The Veteran underwent a VA dermatological examination in December 2016.

The Board notes that the AOJ returned this appeal to the Board without first readjudicating the appeal.  Nevertheless, the Board finds that this procedural error is not prejudicial to the Veteran in light of the Board's decision herein to grant this benefit in full.


FINDINGS OF FACT

It is at least as likely as not that the Veteran's skin disorder (other than Merkel cell carcinoma), including basal cell carcinoma and actinic keratosis, is attributable to his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Veteran's skin disorder was incurred in active duty service.  38 U.S.C.A. §§1110 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the present case, the Board finds that the Veteran has a skin disorder other than Merkel cell carcinoma, including diagnoses of basal cell carcinoma and actinic keratosis.  A July 2009 private treatment record documented a diagnosis of basal cell carcinoma.  Additionally, the December 2016 VA examination report confirmed such a diagnosis in July 2009, as well as a diagnosis of actinic keratosis for many years.  

The Board also finds that the Veteran's reports of exposure to extreme sunlight during service are competent and credible.  He has consistently stated that he served in Vietnam without proper sunscreen protection.  See December 2016 VA examination report.  Additionally, the October 2010 VA examiner noted that the Veteran reported experiencing extensive sun exposure during his service in Vietnam without sunscreen protection.  Furthermore, a December 2016 private treatment record noted a history of blistering sunburns.  Thus, the evidence of record indicates that the Veteran experienced a high level of sun exposure during service.

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence favors a finding that the Veteran's skin disorders were at least as likely as not related to in-service sun exposure.

In December 2016, the Veteran was afforded a VA examination to evaluate his skin disorders.  The examiner noted the Veteran's reports of sun exposure during service and opined that the basal cell carcinoma and actinic keratosis were at least as likely as not caused by the Veteran's military service.  He reasoned that the Veteran had experienced sun exposure throughout his lifetime and that these disorders could have developed at any point in time.  

Based upon the Veteran's consistent lay statements regarding sun exposure during service, and the December 2016 examiner's positive opinion indicating that the Veteran's current skin disorders were as least as likely as not a result of his in-service sun exposure, the Board finds that a positive link is established. 

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a skin disorder other than Merkel cell carcinoma, including basal cell carcinoma and actinic keratosis, have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to a skin disorder other than Merkel cell carcinoma, including basal cell carcinoma and actinic keratosis, is granted.



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


